     Case 2:15-cr-00197-JTM-KWR Document 503 Filed 05/15/19 Page 1 of 1




MINUTE ENTRY
MILAZZO, J.
MAY 15, 2019


 JS-10: 00:07


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                CRIMINAL ACTION

VERSUS                                                  15-197 "H"

DON MOSS

                                 SENTENCING


CASE MANAGER: ERIN MOULEDOUS
COURT REPORTER: TONI TUSA
LAW CLERK:    EMMY SCHROETER

APPEARANCES: NICHOLAS MOSES, AUSA, FOR GOVERNMENT
             WALTER BECKER, JR. FOR DEFENDANT

Case called at 9:38 a.m.
Counsel appear for the record.
Defendant present for sentencing.
On MARCH 29, 2018, defendant entered into a guilty plea as to Count 4 of the THIRD
SUPERSEDING INDICTMENT.
Defendant sentenced as to Count 4 of the THIRD SUPERSEDING INDICTMENT.
See Judgment and Probation Order.
Defendant is released to Probation.

Matter adjourned at 9:45 a.m.


                                                  _______________
